Matter of Krodel v Amalgamated Dwellings, Inc. (2016 NY Slip Op 03990)





Matter of Krodel v Amalgamated Dwellings, Inc.


2016 NY Slip Op 03990


Decided on May 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2016

Sweeny, J.P., Renwick, Moskowitz, Kapnick, Gesmer, JJ.


1220 152176/14

[*1]In re Natalie Krodel, Petitioner-Appellant,
vAmalgamated Dwellings, Inc., et al., Respondents, Abraham Bragin, Respondent-Respondent.


Gehring & Satriale LLC, New York (Joseph E. Gehring, Jr. of counsel), for appellant.
Rosen Livingston & Cholst LLP, New York (Peter I. Livingston of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered May 6, 2015, which, after a traverse hearing, granted respondent Abraham Bragin's motion to dismiss the proceeding against him for lack of jurisdiction, unanimously reversed, on the law, without costs, and the motion denied.
Although the motion court did not find the process server to be credible, it is uncontested that cameras located on the exterior of the building in which Bragin's apartment was located captured the process server's attempts at service on November 10, 11, and 13, 2014. Although Bragin raises on appeal purported flaws with the attempted service on November 10, he did not do so at the traverse hearing. Instead, his arguments pertained to November 11. In any event, we reject Bragin's arguments pertaining to November 10.
On November 11, the video demonstrates that the process server approached the building, rang the doorbell multiple times, and left after five minutes. Bragin did not argue at the traverse hearing that the door was unlocked or that the process server failed to check it on that date. While the server's attempt may be characterized as minimal diligence, we find that it was sufficient to warrant substituted service pursuant to CPLR 308(4), especially when considered in conjunction with his attempts on November 10 and 13 (see Albert Wagner & Son v Schreiber , 210 AD2d 143 [1st Dept 1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2016
CLERK